Petitioners moved for a peremptory order of mandamus directing defendants to reinstate them to their former positions as inspectors of equipment (railroad cars and trucks) in the board of transportation of the "city "of New York. An alternative order was granted to which defendants filed a return, and the issues thereby raised were tried before the court and a jury. The court directed a verdict in favor of defendants. Defendants thereafter moved for a final order dismissing the petition, which motion was granted, and petitioners appealed. Order unanimously affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.